The judgment of the court was pronounced by
Slidem, J.
The defendant, who is sued as the’ maker of a promissory
note, sets up the defence of fraud against the plaintiff,- alleging that this, with other notes, had been put by him into the hands of plaintiff as a broker to obtain the discount of them, and that the plaintiff has no title as holder for himself.-
The case was tried by a jury, who found- a verdict for the defendant. The jury was the proper judge of the credibility of the witness who established the defence. The only point which we have to consider is- one of law, raised by the plaintiff’s counsel. The demand of the plaintiff was for a sum- exceeding $500, at the date of the suit; the defence rests on the testimony of a single' witness. It is said that the facts constituting the defence should have been-proved by two witnesses, or by one witness and corroborating circumstances ; and the counsel relies on article 2257 of the Civil Code. We consider that article inapplicable. It prescribes the amount of testimony necessary to establish-a liability in cases of contracts for the payment of money, and agreements re^ lative to personal property, involving a pecuniary amount of $500. Here the effort is to escape from a liability — to defend, and not to attack. The testimony defeats the apparent title of the plaintiff as the holder oí’ a written instruments There might have been some policy in requiring as strong- testimony to sustain-such a defence, as to establish a liability; but the legislature has not so declared.The case is not within that article of the Code, and falls under the general-rules of evidence. We find nothing either in our own written law, or in the law merchant, whichforbids a defence of fraud in the holder of a promissory note to be proved by a single witness. If the jury believed the witness, the’ law permitted them to decido the issue on his testimony.

Judgment affirmed.